 437300 NLRB No. 42CARPENTERS LOCAL 546 (DUFFEE FORMS)1The Respondent has excepted to some of the judge's credibility findings.The Board's established policy is not to overrule an administrative law judge's
credibility resolutions unless the clear preponderance of all the relevant evi-
dence convinces us that they are incorrect. Standard Dry Wall Products, 91NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully ex-
amined the record and find no basis for reversing the findings.The judge's findings that the Respondent violated Sec. 8(b)(1)(A) and8(b)(2) by causing employee Bedwell to lose his job because he was not a
member of the Respondent are consistent with established Board law. See La-borers Local 332 (D'Angelo Bros.), 295 NLRB 1036 (1989).In adopting the judge's findings, we find it unnecessary to pass on his state-ment that a violation would be established here if Business Representative
Simmons had ``openly implored [the Employer's project supervisor] not to fire
Bedwell on his [Simmons] account ....''
2We shall conform the judge's Conclusions of Law, recommended Order,and notice with his findings.United Brotherhood of Carpenters and Joiners ofAmerica, Local 546 (Duffee Forms, Inc.) andJames N. Bedwell. Case 25±CB±6471September 28, 1990DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTOn March 26, 1990, Administrative Law Judge KarlH. Buschmann issued the attached decision in this pro-
ceeding. Thereafter, the Respondent filed exceptions
and a supporting brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the record and the at-tached decision in light of the exceptions and briefs
and has decided to affirm the rulings, findings,1andconclusions of the administrative law judge and to
adopt his recommended Order as modified.2AMENDEDCONCLUSIONSOF
LAWSubstitute the following for Conclusions of Law 3.``3. By informing Bedwell that he could not workbecause he was not a member of the Respondent, the
Respondent violated Section 8(b)(1)(A) of the Act.''AMENDEDREMEDYThe Respondent's obligation to make James Bedwellwhole for the discrimination against him requires that
he be made whole for any loss of wages and benefits
suffered from the date of his discharge to the date of
his reinstatement by Duffee Forms, Inc. to his former
job or, if that job no longer exists, to an equivalent
job, or to the day he secures substantially equivalent
employment with some other employer, with interest
as provided in the judge's recommended remedy.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge, and
orders that the Respondent, Duffee Forms, Inc., Indian-apolis, Indiana, its officers, agents, successors, and as-signs, shall take the action set forth in the rec-
ommended Order as modified below.1. Substitute the following for paragraphs 1(a) and(b).``(a) Informing any employee that he cannot workbecause he is not a member of the Union.``(b) Causing or attempting to cause the Employerto discharge or to discriminate against James Bedwell
or any other employees because they are not members
of the Union.''2. Substitute the attached notice for that of the ad-ministrative law judge.APPENDIXNOTICETOMEMBERSPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
inform any employees that they can-not work because they are not members of our Union.WEWILLNOT
cause or attempt to cause DuffeeForms, Inc. to discharge or discriminate against James
Bedwell or any other employees because they are not
members of the Union.WEWILLNOT
in any like or related manner restrainor coerce you in the exercise of the rights guaranteed
by Section 7 of the Act.WEWILL
make whole with interest James Bedwellfor any loss of earnings he may have suffered by rea-
son of our discrimination against him.WEWILL
notify Duffee Forms, Inc., by mail, thatwe have no objection to the employment of James
Bedwell.UNITEDBROTHERHOODOF
CARPENTERSANDJOINERSOF
AMERICA, LOCAL546John Petrison, Esq., for the General Counsel.Charles L. Berger, Esq. (Berger and Berger), of Evansville,Indiana, for the Respondent.DECISIONSTATEMENTOFTHE
CASEKARLH. BUSCHMANN, Administrative Law Judge. Thiscase was tried at Evansville, Indiana, on July 24, 1989.
Based on a charge filed by James N. Bedwell on January 6,
1989, a complaint issued on February 17, 1989, alleging that
the Respondent, United Brotherhood of Carpenters and Join-
ers of America, Local 546 violated Sections 8(b)(2) and
8(b)(1)(A) of the National Labor Relations Act (the Act). 438DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1Local 546 resulted from a merger of several local unions and was part ofthe Southern Indiana District Council of Carpenters of the United Brotherhood
of Carpenters and Joiners of America, Evansville, Indiana.The Respondent filed an answer on March 2, 1989, in whichit denied the commission of any unfair labor practices.On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs
filed by the General Counsel and the Union, I make the fol-
lowingFINDINGSOF
FACTI. JURISDICTIONThe Respondent, United Brotherhood of Carpenters andJoiners of America, Local 546, is admittedly a labor organi-
zation within the meaning of Section 2(5) of the Act.The Company, Duffee Forms, Inc., is an Indiana corpora-tion located in Indianapolis, Indiana. Engaged as a concrete
form subcontractor in the construction industry, the Company
has performed services valued in excess of $50,000 in States
other than Indiana, and it has purchased products and mate-
rials from suppliers who in turn received goods and materials
valued in excess of $50,000 from points outside the State of
Indiana (Tr. 20±21). I find that the Company, Duffee Forms,
Inc., is an employer engaged in commerce within the mean-
ing of Section 2(2), (6), and (7) of the Act.II. FACTSDuffee Forms, Inc. was a member of the Associated Gen-eral Contractors of America (AGC), which had a bargaining
relationship with various local unions. It is undisputed that
Duffee Forms, Inc., through its membership with AGC and
the Evansville Contractors Association, Inc., had entered into
a collective-bargaining agreement with the Respondent, Car-
penters Local 546. The contract provides for a hiring hall
procedure for the referral of employees (G.C. Exh. 3).However, the hiring hall procedure was admittedly not ex-clusive (Tr. 71).While the Employer, Duffee Forms, was performing con-struction work at the Sullivan, Indiana, High School in De-
cember 1988 a controversy arose involving the hiring hall
procedure. William Wayne Simmons was the business rep-
resentative of Local 5461since 1984 whose jurisidiction in-cluded the Sullivan School project. He visited the jobsite on
December 2, 1988, about 1 or 2 p.m. and discovered that an
employee, James Bedwell, was working at the project with-
out having been referred by the Union. Simmons discussed
the matter with Michael P. LeMasters, Duffee's foreman and
supervisor on the Sullivan project. Simmons also talked
briefly to James Bedwell about his job. As a result, James
Bedwell left the jobsite. The precise nature of the conversa-
tions are in dispute, as well as the reason for Bedwell's ter-
mination from his job.A summary of the relevant testimony shows that the Re-spondent was responsible for Bedwell's discharge. James
Bedwell testified that he heard about the job at Duffee Forms
from his brother, Randy Bedwell, who was already employed
at the Sullivan School project. On December 2, 1988, James
Bedwell was hired by Mike LeMasters to work as a car-
penter. According to Bedwell, Simmons came to him while
he and his brother were working on the roof about 2 p.m.Simmons initially inquired how Bedwell obtained his em-ployment there and then told him that he was not permitted
to work. Bedwell described the incident as follows (Tr. 44):He [Simmons] just wanted to know how I got there.And I told him. And he told me that I couldn't work
there, that I was out of my jurisdiction. I was no longer
a member in their local, you know....He just went down, climbed down off the ladder, andwent, talked to Mike [LeMasters] then.Bedwell testified that after his conversation with Simmons,LeMasters came to him and said to him ``that Wayne [Sim-
mons] told him that I couldn't work there because it was out
of my jurisdiction.'' (Tr. 44.) Bedwell explained that he left
his job under the following circumstances (Tr. 45):I told him I didn't really care, you know, whateverhe thought of it; that I was going to go ahead and leave
because the fact I didn't want to stir up no trouble be-
tween him and the hall because they might be wanting
more people later on, and didn't want to cause no prob-
lem there.His brother, Randy Bedwell, who had earlier been referredby Simmons to the Sullivan High School pursuant to the hir-
ing hall procedure, testified that he overheard both conversa-
tions on December 2 at 2 p.m. while working with his broth-
er on the roof of the high school. According to Randy
Bedwell, ``Wayne [Simmons] came up there and asked him
[James Bedwell] how he got out on that job; and told him
that he was out of his jurisdiction; that he would have to
leave the job'' (Tr. 95). Randy Bedwell further testified that
LeMasters then approached his brother, and ``said Wayne
had talked to him [LeMasters] and told him that Jim was out
of his jurisdiction, and that he would have to leave the job''
(Tr. 96).LeMasters' testimony shows that he hired James Bedwellon December 2 as a carpenter and that he was pleased with
his work. He testified as follows about the episode on the
afternoon of that day when Simmons visited the building site
(Tr. 81):Well, I was on, using the telephone. I was talking toa girl in the office, Duffy's office. And while I was on
the phone, he asked me if that was our office I had on
the telephone. I said yes. He said, well, that's good, be-
cause we have some serious problems on this job. And
I told him to hold a minute and, you know, I got off
the phone. And then he told meÐasked him what the
problem was. And he said that I had a carpenter out
there on this job that couldn't work on this job, you
know. I said, well why? He said, you know, he belongs
to the union. And he told me that he didn't belong to
that local. I said, I don't have any idea about that.LeMasters, accompanied by Simmons, then walked to thearea where the Bedwells were working and in LeMasters'
words he ``went up and told Jim that the business agent was
down there and said he couldn't work on this job, you know.
He might go talk to him and see if we can get this thing 439CARPENTERS LOCAL 546 (DUFFEE FORMS)2I have no reason to discredit Bedwell's testimony. It was corroborated bythat of his brother and appeared consistent and plausible.straightened out'' (Tr. 82). Bedwell then left the job.LeMasters completed a separation notice form on that day,
stating as reason for the termination: ``Business Rep. said he
did not belong to this local'' (G.C. Exh. 4).The testimony of Wayne Simmons differed from that ofthe other witnesses. Simmons testified that he visited the job-
site on December 2 as part of his weekly routine. He ex-
plained the sequence of events as follows (Tr. 73):I went up on the roof. I drove up. I wear glasses,so I couldn't tell who it was. I knew how many people
I had out there. I went up on the roof, and Jim was
there. And I was a little upset. I asked where the fore-
man was. They said he was in the trailer. When I got
to the trailer, the foreman was on the phone.....
I told the foreman that I had an agreement with theircompany that they would call the hall for the people,
because ... I had so many people out of work, and

that was our agreement. And he says, well, I'll just lay
him off. He got mad. I said, no, don't lay him off on
account of me.Simmons also called the Union's steward, LeRoy Bardon,to the jobsite. According to his testimony, Simmons told
LeMasters ``don't lay him off on account of me. ... I know

the law. I know what it says. ... I'm not down here to get

you to lay him off.'' (Tr. 74.) In short, Simmons denied that
he sought the discharge of Bedwell.LeRoy Bardon, who was the vice president of CarpentersLocal 546 and the steward on the Sullivan project, testified
that he was at home on December 2 when he received a tele-
phone call from Simmons requesting his presence at the job-
site. Bardon testified he was present for only part of the con-
versation between Simmons and LeMasters and that he over-
heard the following (Tr. 103):He [Simmons] said something about what I couldcatch that he was supposed to call the hall for men.
And Duffy's foreman said thatÐor something like
thatÐand then Duffy's foreman said, well, I can lay
him off. Wayne said, Don't lay him off on my account.
That was it.The General Counsel argues that while it is clear that theEmployer clearly discharged Bedwell, any ``reasonable inter-
pretation of the facts make clear that the Respondent at-
tempted to cause the Employer to ... discharge Bedwell be-

cause he [Bedwell] was not a member of the Respondent at
the time of his hire.''The Respondent argues that Simmons ``merely inquiredabout the hiring of a non-union carpenter ... out of concern

for members of the Local 546 ... [and] that it was not the

Local 546's intent to cause Mr. Bedwell to be discharged.''
(R. Br. 14). The most reasonable inference that can be made,
according to the Respondent ``is that it was the employer's
representative (LeMasters) that made this statement.'' The
Respondent also attacks the credibility of Bedwell, particu-
larly his testimony that he was advised by Simmons himself
that he (Bedwell) could not work there.2A fair evaluation of the record shows that Bedwell lost hisjob as a result of the Respondent's intervention with the Em-
ployer. The hiring hall procedure of the bargaining agree-
ment was admittedly not exclusive. Accordingly, the Em-
ployer was free to hire Bedwell without going through the
hall. Bedwell's job performance was fine, according to
Duffee's foreman. After Simmons appeared at the jobsite on
the afternoon of December 2, he was admittedly upset on
discovering that Bedwell, not a member of Local 546, had
been hired as a carpenter. Simmons found it necessary to call
Bardon, Respondent's vice president and job steward, ``to
come over to the job pretty quick'' (Tr. 102). Simmons ad-
mittedly discussed the matter with Duffee's foreman. Fol-
lowing these discussions, LeMasters spoke with Bedwell who
then left his employment. These facts alone suggest that the
Respondent's conduct had the necessary coercive impact to
effectuate the termination of Bedwell's employment. Even
assuming arguendo that Simmons openly implored LeMasters
not to fire Bedwell on his (Simmons) account, the record re-
veals that Simmons' conduct was consistent in all other re-
spects with the actual consequences of his visit. Simmons
was admittedly upset about Bedwell's employment, he in-
stantly summoned another union official to the jobsite and
admittedly made reference to his understanding that Duffee
would call the hall for employees because so many people
were out of work. The record does not suggest any other rea-
sons why Bedwell lost his job. Moreover, I credit the con-
sistent and plausible testimony of LeMasters to the effect
that Simmons clearly told LeMasters that Bedwell could not
work there because he was not a member of Local 546.
LeMasters complied with the Union's demands and so in-
formed Bedwell, who followed his supervisor's directive and
left the job.CONCLUSIONSOF
LAW1. The Respondent, United Brotherhood of Carpenters andJoiners of America, Local 546, is a labor organization within
the meaning of Section 2(5) of the Act.2. Duffee Forms, Inc. is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.3. By restraining and coercing James Bedwell in the exer-cise of the rights guaranteed in Section 7 of the Act, the Re-
spondent violated Section 8(b)(1)(A) of the Act.4. By causing or attempting to cause the Employer to dis-criminate against an employee, James Bedwell, because of
his union affiliation, the Respondent violated Section 8(b)(2)
of the Act.5. The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of the
Act.THEREMEDYHaving found that the Respondent violated Section8(b)(1)(A) and (2) of the Act, I recommend that it cease and
desist therefrom and take certain affirmative action designed
to effectuate the policies of the Act. The Respondent shall
make whole James Bedwell for any loss of earnings that hemay have suffered as a result of the discrimination against
him with interest computed thereon in accordance with
F.W. Woolworth Co
., 90 NLRB 289 (1950), and New Hori- 440DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3Under New Horizons for the Retarded, supra, interest is computed at the``short-term Federal rate'' for the underpayment of taxes as set out in the 1986
amendment to 26 U.S.C. § 6621.4If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, as
provided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-
tions to them shall be deemed waived for all purposes.5If this Order is enforced by a judgment of a United States court of appeals,the words in the notice reading ``Posted by Order of the National Labor Rela-
tions Board'' shall read ``Posted Pursuant to a Judgment of the United States
Court of Appeals Enforcing an Order of the National Labor Relations Board.''zons for the Retarded, 283 NLRB 1173 (1987).3The Re-spondent shall be required to post the appropriate notice.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended4ORDERThe Respondent, United Brotherhod of Carpenters andJoiners of America, Local 546, Evansville, Indiana, its offi-
cers, agents, and representatives, shall1. Cease and desist from
(a) Requesting persons not referred out of Respondent'shiring hall to quit their jobs or otherwise coerce or restrain
them because they are not members of Respondent Union.(b) Causing or attempting to cause the Employer to dis-charge or in any other manner to discriminate against James
Bedwell or other employees in violation of Section 8(b)(2).(c) In any like or related manner restraining or coercingemployees in the exercise of the rights guaranteed them by
Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Make whole James Bedwell for any loss of earningsor other rights and benefits he may have suffered because of
the discrimination against him in the manner set forth in the
remedy section of this decision.(b) Promptly notify the Employer by mail, postage pre-paid, that the Respondent has no objection to the employ-
ment of James Bedwell.(c) Post at the Respondent's hiring halls copies of the at-tached notice marked ``Appendix.''5Copies of the notice, onforms provided by the Regional Director for Region 25, after
being signed by the Respondent's authorized representative,
shall be posted by the Respondent immediately upon receipt
and maintained for 60 consecutive days in conspicuous
places including all places where notices to members are cus-
tomarily posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, defaced,or covered by any other material.(d) Furnish the Regional Director sufficient signed copiesof the attached notice marked ``Appendix'' for posting at the
Employer's premises and projects, if it is willing.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.